1
                                                                             JS-6
2

3
                                                                              10/7/2019
4
                                                                                CW
5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   ANGELINA HERNANDEZ,                        )   Case No. CV 19-7928 FMO (JPRx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   ORDER REMANDING ACTION
                                                )
14   LEGENDS HOSPITALITY,                       )
                                                )
15                       Defendant.             )
                                                )
16                                              )

17         On August 1, 2019, plaintiff filed a Complaint in the Los Angeles County Superior Court

18   against Legends Hospitality LLC (“defendant”). (See Notice of Removal (“NOR”) at ¶ 1). On

19   September 12, 2019, defendant removed that action on diversity jurisdiction grounds pursuant to

20   28 U.S.C. § 1332. (See id. at ¶ 6).

21         “Federal courts are courts of limited jurisdiction. They possess only that power authorized

22   by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114

23   S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears

24   affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126

25   S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte before

26   proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583, 119

27   S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh v. Y&H

28   Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).
1           “The right of removal is entirely a creature of statute and a suit commenced in a state court

2    must remain there until cause is shown for its transfer under some act of Congress.” Syngenta

3    Crop Protection, Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation

4    marks omitted). Where Congress has acted to create a right of removal, those statutes, unless

5    otherwise stated, are strictly construed against removal jurisdiction.1 See id. Unless otherwise

6    expressly provided by Congress, “any civil action brought in a State court of which the district

7    courts of the United States have original jurisdiction, may be removed by the defendant or the

8    defendants, to the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252

9    (9th Cir. 2013) (same). A removing defendant bears the burden of establishing that removal is

10   proper. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per

11   curiam) (noting the “longstanding, near-canonical rule that the burden on removal rests with the

12   removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong

13   presumption against removal jurisdiction means that the defendant always has the burden of

14   establishing that removal is proper.”) (internal quotation marks omitted). Moreover, if there is any

15   doubt regarding the existence of subject matter jurisdiction, the court must resolve those doubts

16   in favor of remanding the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction

17   must be rejected if there is any doubt as to the right of removal in the first instance.”).

18          “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that

19   provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies

20   in the federal courts.” Syngenta Crop Protection, 537 U.S. at 33, 123 S.Ct. at 370. Failure to do

21   so requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and.

22   . . the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc.

23   v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final

24   judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

25   remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2

26
       1
27       For example, an “antiremoval presumption” does not exist in cases removed pursuant to the
     Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating
28   Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014).

                                                       2
1    (9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a

2    waivable matter and may be raised at anytime by one of the parties, by motion or in the

3    responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel

4    Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where

5    the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

6              The court’s review of the NOR and the attached state court Complaint makes clear that this

7    court does not have subject matter jurisdiction over the instant matter. See 28 U.S.C. § 1441(a);

8    Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court

9    actions that originally could have been filed in federal court may be removed to federal court by

10   the defendant.”) (footnote omitted). In other words, plaintiff could not have originally brought this

11   action in federal court, as plaintiff does not competently allege facts supplying diversity

12   jurisdiction.2 See 28 U.S.C. § 1332(a).3

13             When federal subject matter jurisdiction is predicated on diversity of citizenship pursuant

14   to 28 U.S.C. 1332(a), complete diversity must exist between the opposing parties. See Caterpillar

15   Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity jurisdiction

16   statute “applies only to cases in which the citizenship of each plaintiff is diverse from the

17   citizenship of each defendant”). Defendant contends that complete diversity exists because

18   plaintiff is a citizen of California, (see NOR at ¶ 6.a), and defendant is a citizen of Delaware and

19   New York. (Id. at ¶ 6.c). However, defendant improperly relies on the standard applicable to

20   corporations despite the fact that defendant is a limited liability company. (See id.) (stating that

21   it is limited liability company under the laws of the State of Delaware and that its principal place

22

23

24
       2
25        Defendant seeks only to invoke the court’s diversity jurisdiction. (See NOR at ¶ 6). Although
     defendant also cites 28 U.S.C. § 1332(d)(2), there is no indication that this action is a class action,
26   or that the amount in controversy exceeds $5,000,000. (See, generally, NOR).
           3
27           In relevant part, 28 U.S.C. § 1332(a) provides that “district courts shall have original
     jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
28   $75,000, exclusive of interest and costs, and is between . . . citizens of different States[.]”

                                                        3
1    of business is the State of New York).4

2           Limited liability companies (“LLCs”) are treated like partnerships rather than corporations

3    for the purpose of determining citizenship, and are deemed “a citizen of every state of which its

4    owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899

5    (9th Cir. 2006); see Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 569, 124 S.Ct. 1920,

6    1923 (2004) (“[A] partnership . . . is a citizen of each State or foreign country of which any of its

7    partners is a citizen.”). “There is no such thing as ‘a [state name] limited partnership’ for purposes

8    of . . . diversity jurisdiction. There are only partners, each of which has one or more citizenships.”

9    Hart v. Terminex Int’l, 336 F.3d 541, 544 (7th Cir. 2003) (internal quotation marks omitted).

10   Moreover, “[a]n LLC’s principal place of business [or] state of organization is irrelevant” for

11   purposes of diversity jurisdiction. See Buschman v. Anesthesia Business Consultants LLC, 42

12   F.Supp.3d     1244,    1248    (N.D.      Cal.   2014);   Tele   Munchen   Fernseh   GMBH      &   Co

13   Produktionsgesellschaft v. Alliance Atlantis Int’l Distribution, LLC, 2013 WL 6055328, *4 (C.D. Cal.

14   2013) (“As a limited liability company, [defendant]’s principal place of business is irrelevant for

15   purposes of diversity jurisdiction.”). If a member of an LLC is a corporation, then the state of that

16   member’s incorporation and its principal place of business must be shown.

17           Defendant has failed to set forth its proper citizenship and that of its members. (See,

18   generally, Dkt. 1, NOR). In short, it has failed to show that complete diversity of the parties exists.

19   Given that any doubt regarding the existence of subject matter jurisdiction must be resolved in

20   favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is not

21   persuaded, under the circumstances here, that defendant has met its burden. Therefore, there

22   is no basis for diversity jurisdiction.

23          This order is not intended for publication. Nor is it intended to be included in or

24   submitted to any online service such as Westlaw or Lexis.

25          Based on the foregoing, IT IS ORDERED that:

26

27
        4
        Defendant makes the same error with respect to its member, Legends Hospitality Holding
28   Company, LLC. (See Dkt. 1, NOR at ¶ 6.c).

                                                          4
1          1. The above-captioned action shall be remanded to the Superior Court of the State of

2    California for the County of Los Angeles, 111 N. Hill Street, Los Angeles, CA 90012, for lack of

3    subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

4          2. The Clerk shall send a certified copy of this Order to the state court.

5    Dated this 7th day of October, 2019.                                  /s/
                                                                  Fernando M. Olguin
6                                                             United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    5
